Title: From Thomas Jefferson to Benjamin Hawkins, 14 March 1800
From: Jefferson, Thomas
To: Hawkins, Benjamin



Dear Sir
Philadelphia. Mar. 14. 1800.

I had twice before attempted to open a correspondence by writing to you, but recieving no answer, I took for granted my letters did not reach you & consequently that no communication could be found. yesterday however your nephew put into my hands your favor of Jan.  23. and informs me that a letter sent by post by way of fort Wilkinson will be certain of getting safely to you. still I expect your long absence from this part of the states has rendered occurrences here but little interesting to you. indeed things have so much changed their aspect that it is like a new world. those who know us only from 1773. to 1793. can form no better idea of us now than of the inhabitants of the moon; I mean as to political matters. of these therefore I shall say not one word; because nothing I could say would be any more intelligible to you if said in English, than if said in Hebrew. on your part however you have interesting details to give us. I, particularly take great interest in whatever respects the Indians, and the present state of the Creeks, mentioned in your letter, is very interesting. but you must not suppose that your official communications will ever be seen or known out of the offices. reserve as to all their proceedings is the fundamental maxim of the executive department. I must therefore ask from you one communication to be made to me separately & I am encouraged to it by that part of your letter which promises me something on the Creek language. I have long believed we can never get any information of the antient history of the Indians, of their descent & filiation, but from a knowlege & comparative view of their languages. I have therefore never failed to avail myself of any opportunity which offered of getting their vocabularies. I have now made up a large collection, and afraid to risk it any longer, lest by some accident it might be lost, I am about to print it. but I still want the great Southern languages, Cherokee, Creek, Choctaw, Chickasaw. for the Cherokee I have written to another. but for the three others I have no chance but through yourself. I have indeed an imperfect vocabulary of the Choctaw; but it wants all the words marked in the inclosed vocabulary with either this mark * or this +. I therefore throw myself on you to procure me the Creek, Choctaw & Chickasaw, and I inclose you a vocabulary of the particular words I want. you need not take the trouble of having any others taken, because all my other vocabularies are confined to these words, and my object is only a comparative view. the Creek column I expect you will be able to fill up at once, and when done, I should wish it to come on without waiting for the others. as to the Choctaw & Chickasaw, I know your relations are not very direct: but as I possess no means at all of getting at them, I am induced to pray your aid. all the dispatch which can be conveniently used is desirable to me, because I propose this summer to arrange all my vocabularies for the press, and I wish to place every tongue in the column adjacent to it’s kindred tongues. your letters addressed by post to me at Monticello near Charlottesville will come safely, & more  safely than if put under cover to any of the offices, where they may be mislaid & lost.
Your old friend mrs Trist is now settled at Charlottesville within 2½ miles of me. she lives with her son who married here, & removed there. she preserves her health & spirits fully, and is much beloved with us as she deserves to be. as I know she is a favorite correspondent of yours, I shall observe that the same channel will be a good one to her as I have mentioned for myself. indeed if you find our correspondence worth having, it can now be as direct as if you were in one of these states. mr Madison is well. I presume you have long known of his marriage. he is not yet a father. mr Giles is happily & wealthily married to a Miss Tabb.—this I presume is enough for a first dose: after hearing from you & knowing how it agrees with you, it may be repeated. with sentiments of constant & sincere esteem I am Dear Sir
Your affectionate friend & servt.

Th: Jefferson

